Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment to independent claims 1 and 9 effectively changed the scopes of these claims.  In effect, the scopes are now narrowed.
Applicant’s arguments with respect to amended claim(s) 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Response to Arguments
Applicant's arguments filed on 05/04/2021 have been fully considered but they are not persuasive. 
On page 7 of the remarks, Applicant asserts “Independent claim 14 recites, inter alia, probabilistically generating a set of training data. The Office states Song discloses this limitation at paragraph FIG. 5 steps a-c…Song discloses a process of producing a learning network model at 5(a), a process of acquiring a radiation image using the learning network mode at 5(b), and illustrates radiation images produced by a disclosed procedure at 5(c). With respect to the process of producing the learning network model, Song discloses a modeling process 520 of teaching a learning network model may be performed based on learning data 510 including a scatter radiation image, at least one of a scatter radiation image 511, characteristics of regions of a target object 512, a thickness of the target object 513, and capturing condition information 514 (at least one of kVp, mAs, SID, and filter (kVp and mAs refer to voltage and current, respectively, applied to an X-ray emitter to generate X-rays, SID denotes a distance from a tube of the X-ray emitter to the object, and filter may represent a range of an energy band of emitted X-rays)) (paragraph [0118]). This does not disclose or suggest probabilistically generating a set of training data as the training data is based on actual measurements relating to an image”.
Response: Examiner respectfully disagrees for the following reasons.
Examiner notes Fig. 5, S520 “Modeling Combined Scatter Network Model by Deep Learning Principle” on Pre-Training stage and para [0118], a teaching of learning network model is performed based on a learning data for instance a scatter radiation image, characteristics, and thickness of regions of target object; all of these learning data are actual measurements relating to an image. In page [0081] of Song a sufficient disclosure is clearly provided stating the learning network model 160 may be produced in the external server 310. The external server 310 may teach the learning network model 160 using learning data. The learning data may be, for example, at least one of an original radiation image captured by the X-ray apparatus 100 or another X-ray apparatus, a scatter image concerning the original radiation image, and a medical image on which scatter radiation treatment is performed. Thus, argument (A) is found non-persuasive and the rejection deemed proper.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 7, 9, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 20180146935 A1) in view of Qian et al. (US 20130026370 A1).
 The following analysis will be based of the annotated Fig. 4 of Song.

    PNG
    media_image1.png
    734
    1183
    media_image1.png
    Greyscale

Figure. 4
Regarding claim 1, Song teaches a method, comprising: acquiring measured data from an imaging scanner (Fig.4: 110 or 411; above and Abstract; a method of acquiring a medical image of an X-ray apparatus); a trained neural network as an input (see Fig. 5, element Processing stage, Fig. 15, S1505, para [0219]; “In addition, in operation 1505, the X-ray apparatus 100 may acquire a scatter radiation image related to the original radiation image by inputting the original radiation image and the capturing condition information to the learning network model configured to estimate a scatter radiation-processed medical image” i.e., the learning network model is trained on estimate scatter radiation); receiving as an output from the trained neural network a scatter profile or one or more convolution kernel parameters (Fig. 4: 412, para 0100); and generating a scatter corrected image using the measured data and a final scatter estimate derived from one of the scatter profile or a convolution kernel parameterized with the one or more convolution kernel parameters (see annotated Fig.4 above, Abstract and  Para [0100-0101]). However, Song does not expressly teach providing a single scatter profile derived from the measured data as claimed.
Qian et al. teach single scatter profile derived from the measured data (see Fig. 8, element 802, para [0053]; “Thus, various embodiments of a convolution method for multiple scatter estimation provide scatter estimation for different types and shapes of objects. For example, the graphs 600 and 602 of FIG. 6 show curves 604 and 606, which are Monte Carlo single scatter sinogram profiles” see also para [0047]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effecting filling date of the invention to incorporate the teaching as taught by Song in order the scatter events that cause the emissions to be detected at two locations and corrected using estimation of various embodiments (see Fig. 8, element 802, para [0047], [0053]).
Regarding claim 3, the rejection of claim 1 is incorporated herein.
Song in the combination further teaches the method according to claim 1, comprising providing additional data or images as input to the neural network (see annotated Fig.4 element 421 above;The scatter field estimation element 421 provide additional data to the Deep Learning Network 421-1).
Regarding claim 6, the rejection of claim 1 is incorporated herein.
Song in the combination further teaches the method according to claim 1, the imaging scanner is an X-ray based imaging modality and the measured data is transmission (see para [0078]; “X-ray apparatus may transmit input data for image processing to the external server 310 via the communication unit 140”). 
Regarding claim 7, the rejection of claim 1 is incorporated herein.
Song in the combination further teaches the method according to claim 6, the X-ray based imaging modality is one of computed tomography or cone-beam computed tomography (see para [0041]; “a computerized tomography (CT) imaging apparatus”).
Regarding claim 9, the scope of claim 9 is fully encompassed by the scope of claim 1, accordingly, the rejection analysis of claim 1 is equally applicable here. Song in the combination further teaches image processing system (see Fig. 1) comprising: a processing component configured to execute one or more stored processor- executable routines (Fig. 1: 120; para 0052); and a memory storing the one or more executable-routines (para 0052).
Regarding claim 12, this claim recites the image processing system implementing the method of claim 6.  Accordingly, the rejection analysis of claim 6 is equally applicable here.  Song teaches the system as illustrated in Fig. 1.  
Regarding claim 13, this claim recites the image processing system implementing the method of claim 7.  Accordingly, the rejection analysis of claim 7 is equally applicable here.  Song teaches the system as illustrated in Fig. 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-15, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song (US 20180146935 A1).
Regarding claim 14, Song teaches a method for training a neural network (Fig. 4; also pars. 0098—0100) , comprising: probabilistically generating a set of training data (pars. 0098-99 i.e., “estimating at least one of a scatter field and scatter aggregate distributed in the original radiation image 411, a scatter density, a scatter distribution type, and a scatter dispersion”); and training a neural network using the set of training data to output a scatter profile, a multiple scatter profile, a scatter-corrected dataset, or one or more parameters of a scatter convolution kernel (see Fig. 5 steps “a, pre-training stage, step b processing stage and step c, scatter correction”; also pars. 0121 – 0129 for associated disclosure details).
Regarding claim 15, the rejection of claim 14 is incorporated herein.  Song further teaches the method according to claim 14, comprising not using measurement data to train the neural network (see Fig.5 Step a, did not use measurement data to train the neural network).
Regarding claim 18, the rejection of claim 14 is incorporated herein.  Song further teaches the method according to claim 14, the training of the neural network is imaging modality specific (see Fig. 12; shows the imaging modality specific).
Regarding claim 19, the rejection of claim 14 is incorporated herein.  Song further teaches the imaging modality is one of a PET imaging modality or an X-ray imaging modality (see Fig. 1, which illustrates an X-ray imaging modality).
Regarding claim 20, the rejection of claim 14 is incorporated herein. Song further teaches the input is an image of a patient (See Fig. 1, which illustrates X-ray imaging of a patient “P”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10  are rejected under 35 U.S.C. 103 as being unpatentable over Song and Qian et al as applied to claims 1 and 9 respectively, and further in view of Tsui US 20200134886 A1.
Regarding claim 2, the rejection of claim 1 is incorporated herein. The combination of Song and Qian et al does not specifically teach as claimed parameterize one or both of the amplitude or standard deviation of a convolution operation implemented using the convolution kernel.
Tsui teaches parameterize one or both of the amplitude or standard deviation of a convolution operation implemented using the convolution kernel (see para [0029]; “the emission imaging data are binned into several amplitude-based bins (with equal-count within each bin) that cover the entire extent of the breathing motion amplitude of the entire or a selected portion of the acquired data”; see also Figs. 4-7 that illustrate convolution operation of motion over time bins). Accordingly, it would have been obvious to one of ordinary skill in the art before the effecting filling date of the invention to incorporate the teaching of Tsui in order to parameterize the amplitude or standard deviation to avoid time consuming image reconstruction and is computationally efficient (see para [0029-0030]).
Regarding claim 10, this claim recites the image processing system implementing the method of claim 2.  Accordingly, the rejection analysis of claim 2 is equally applicable here.  Song teaches the system as illustrated in Fig. 1. 

Claims 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Song as applied to claim 14 above, and further in view of Tsui US 20200134886 A1.
Regarding claim 17, the rejection of claim 14 is incorporated herein. Song does not specifically teach as claimed parameterize one or both of the amplitude or standard deviation of a convolution operation implemented using the convolution kernel.
Tsui teaches parameterize one or both of the amplitude or standard deviation of a convolution operation implemented using the convolution kernel (see para [0029]; “the emission imaging data are binned into several amplitude-based bins (with equal-count within each bin) that cover the entire extent of the breathing motion amplitude of the entire or a selected portion of the acquired data”; see also Figs. 4-7 that illustrate convolution operation of motion over time bins). Accordingly, it would have been obvious to one of ordinary skill in the art before the effecting filling date of the invention to incorporate the teaching by Tsui in order to parameterize the amplitude or standard deviation to avoid time consuming image reconstruction and is computationally efficient (see para [0029-0030]).  
Regarding claim 21, the rejection of claim 14 is incorporated herein.  Song does not further teach as claimed wherein the neural network is further trained to receive as an input information relating one or both of the presence or location of attenuating material or structures.
Tsui teaches presence of attenuating material or structures (see Fig.1 element 18, para [0058 line 22+; the attenuation map perform attenuation correction on the CT image which implies the presence of attenuating material or structure). Accordingly, it would have been obvious to one of ordinary skill in the art before the effecting filling date of the invention to incorporate the teaching by Tsui in order to allow a user input the presence of attenuating structure to train the neural network and generate a high quality reconstructed image suitable for clinical diagnosis (see Fig.1 element 18, para [0058 line 22+; the attenuation map perform attenuation correction on the CT image).

Claims 5, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Song and Qian et al. as applied to claims 1 and 9 above respectively, and further in view of Andreyev (WO 20160924 28 A1 cited on IDS dated 06/16/2016).
Regarding claim 5, the rejection of claim 1 is incorporated herein. Song in the combination further teaches medical imaging systems including computerized tomography, but does not expressly recite PET recited in claim 5.  However, Andreyev is evidenced that PET is well known and practiced in the art as one of the alternatives imaging modality to achieve a desirable effects of visualizing and measuring metabolic processes.  (see Fig. 1; p. 4, lines 9+, p. 5, lines 4+; it should be noted that PET data are radioemission data; p.2 line 26+, p.3 line 8+; a PET scanner, and the measured data is emission data “an imaging method including: acquiring tomographic radio-emission data of a radiopharmaceutical in a subject in an imaging field of view (FOV)”) .  Accordingly, it would have been obvious to one of ordinary skill in the art before the effecting filling date of the invention to incorporate Andreyev in order to utilize PET as an alternative imaging modality to achieve the desirable effects of visualizing and measuring metabolic/physiological processes.   
Regarding claim 8, the rejection of claim 1 is incorporated herein.  The combination of Song and Qian et al does not specifically teaches as claimed the multiple scatter profile or total scatter profile is generated from a single scatter profile.
Andreyev teaches a single scatter profile (see Fig.1; p.7 line 15+; “a sub-module 24 perform correction by using single scatter simulation).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effecting filling date of the invention to incorporate the teaching by Andreyev in order to generate a multiple scatter profile or total scatter profile from a single scatter profile to estimate scatter correction factors along lines of responses by summing probabilities provided by a transmission image. (see p.7 line 15+; “a sub-module 24 performed on both single and double scatter events”).  
Regarding claim 11, this claim recites the image processing system implementing the method of claim 5.  Accordingly, the rejection analysis of claim 5 is equally applicable here.  Song in the combination also teaches the system as illustrated in Fig. 1.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Song and Qian et al. as applied to claim 3 above, and further in view of Loxley (US 20200237333 A1).
Regarding claim 4, the rejection of claim 3 is incorporated herein. The combination of Song and Qian et al. fails to teach as further recited, but Loxley teaches the method according to claim 3, wherein the additional data comprises one or more attenuation profiles (see para [0102]; “attenuation profile can be a reduced scatter effect).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effecting filling date of the invention to incorporate the teaching by Loxley in order to utilize the additional data contain reduced scatter effect to produce a more accurate results or a similar standard of image (see para [0102]; “attenuation profile can be a reduced scatter effect).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Song as applied to claim 14 above, and further in view of Loxley (US 20200237333 A1).
Regarding claim 16, the rejection of claim 14 is incorporated herein. Song does not specifically teach as claimed probabilistically generating the set of training data comprises running a set of Monte Carlo simulations. 
Loxley teaches running a set of Monte Carlo simulations (see para [0087 and 0119]; determined scatter corrected image using Monte Carlo truth). Accordingly, it would have been obvious to one of ordinary skill in the art before the effecting filling date of the invention to incorporate the teaching by Loxley in order to allow a user running a set of Monte Carlo Simulation to simulate the result of a pencil beam of x-ray photons base on the different materials and different thicknesses (see para [0087 and 0119]; determined scatter corrected image using Monte Carlo truth).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475.  The examiner can normally be reached on Monday-Friday9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W.G./Examiner, Art Unit 4173                                                                                                                                                                                                        /VU LE/Supervisory Patent Examiner, Art Unit 2668